644 F.2d 68
UNITED STATES of America, Appellee,v.Raymond J. SILVA, Defendant, Appellant.
No. 80-1681.
United States Court of Appeals,First Circuit.
Heard March 4, 1981.Decided March 20, 1981.

Lincoln C. Almond, Providence, R. I., with whom Gunning, LaFazia & Gnys, Inc., Providence, R. I., was on brief, for defendant, appellant.
Peter D. Isakoff, Atty., Dept. of Justice, Washington, D. C., with whom Paul F. Murray, U. S. Atty., Edwin J. Gale, Sp. Atty., Dept. of Justice, Providence, R. I., William C. Bryson and Kate Smith Pressman, Attys., Dept. of Justice, Washington, D. C., were on brief, for appellee.
Before COFFIN, Chief Judge, and BOWNES, Circuit Judge, and WYZANSKI,* Senior District Judge.
PER CURIAM.


1
Our review of the record and applicable law convinces us of the correctness of the district court's findings and rulings.  We therefore affirm on the basis of that court's opinion.  We note only that, appellant not having challenged the district court's finding of wilfulness in connection with the § 186 counts, and there being no manifest injustice in the sanctions imposed, we have no occasion to express our view on the court's discussion of that issue.


2
Affirmed.



*
 Sitting by designation